DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No amendments were made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 14-15, 24-25, 29-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticpated by Taboga (US 4262633).

Regarding claims 1, 29, Taboga discloses a system for rearing insect larvae, the system comprising: a waste management module (50) configured to receive organic waste and to convert the organic waste (412, 414) into a feed for insect larvae or at least one container (50) for a feed for insect larvae; and at least one rearing module (52) configured to handle a plurality of trays (130, 135) of larvae and to provide the feed to the trays (Fig. 5); wherein the feed is supplied (409, 416) from the waste management module (50) or the at least one container (50) to each of the at least one rearing module.

Regarding claim 3, Taboga discloses wherein each of the at least one rearing modules (52) comprises a respective transportable container (66).

Regarding claim 4, Taboga discloses wherein each transportable container (66) comprises a shipping container (element 66 can be considered a shipping container).

Regarding claim 6, Taboga discloses wherein the at least one rearing module (52) comprises at least two rearing modules (worm farm module element 66, chicken farm module element 70), between four and ten modules, or between 10 and 20 modules.

Regarding claim 14, Taboga discloses a rearing module for rearing insect larvae, the module comprising: a container (66), the container (66) housing: a tray handling system (130, 138) arranged to receive trays (130) or a stack of trays at a loading/unloading point and to move the trays or the stack of trays; and a feed delivery system (132, 134) configured to deliver feed (waste material) received from outside the container (66) to each tray (130) repeatedly over a period of time. (Fig. 9)

Regarding claim 15, Taboga discloses further comprising: a heating, ventilation, and air conditioning system for controlling the temperature of the interior (Column 5 lines 3-5 and Column 8 lines 11-21) of the container (66).

Regarding claim 24, Taboga discloses wherein the container (66) is a transportable container (element 66 can be transported).

Regarding claim 25, Taboga discloses wherein transportable container (66) is a shipping container (element 66 can be considered a shipping container).

Regarding claim 30, Taboga discloses monitoring the waste management module and/or the rearing module; and providing control signals to the waste management module and/or the rearing module (Column 5 lines 22-30 and Colum 6 lines 23-26).

Regarding claim 31, Taboga discloses wherein the rearing module (52)comprises: a container (66), the container (66) housing: a tray handling system (130, 138) arranged to receive trays (130) or a stack of trays at a loading/unloading point and to move the trays or the stack of trays; and a feed delivery system (132, 134) configured to deliver feed (waste material) received from outside the container (66) to each tray (130) repeatedly over a period of time.

Regarding claim 32, Taboga discloses wherein the rearing module further comprises: a heating, ventilation, and air conditioning system for controlling the temperature of the interior (Column 5 lines 3-5 and Column 8 lines 11-21) of the container (66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Taboga (US 4262633).

Regarding claims 16-18, 33-35, Taboga discloses the invention substantially as set forth above, but does not expressly disclose wherein the tray handling system is arranged to move the trays or the stack of trays around a rectangular closed path, wherein the tray handling system includes ball transfer units, rollers, tray carriers having wheels or casters and/or guide rails.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application to provide the system with an automatic means of moving the trays along a closed path, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPO 192.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taboga (US 4262633) in view of Hall (US 20170360014).

Regarding claim 23, Taboga discloses the invention substantially as set forth above, but does not expressly disclose one or more arms for delivering feed, wherein each arm is arranged such that a corresponding tray passes under the arm.
However, Hall discloses a similar system with arms (412) that deliver feed and wherein each arm (412) is arranged such that a corresponding tray (408) passes under the arm (412).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Taboga, by adding an arm to deliver feed to the trays passing under the arm, as taught by Hall, for the purpose of delivering an adequate amount of feed to each tray during movement.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that earthworms are not insect larvae and that the structure is used only for insect larvae, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicants argument that the prior art fails to disclose at least one rearing module configured to handle a plurality of trays, examiner respectfully disagrees.  According to Merriam-Webster, the definition of “tray” is “an open receptacle with a flat bottom and a low rim for holding, carrying, or exhibiting articles”.  The structure as disclosed in claim 1 requires a rearing module configured to handle a plurality of trays, and according to prior art Taboga the rearing module is made up of both the worm farm (66) and chicken farm (70) which comprises a plurality of trays (130).  To follow along with the Merriam-Webster definition of tray, Taboga discloses that each of the trays (130) has a flat bottom (143) with a low rim (element 144 is the outside rim and 142 is the inside rim) and according to figures 2, 5, 9 the trays (130) are stackable.  However, in reviewing the structural limitations of claim 1, the trays have not been positively claimed and therefore are not required by the invention.  Claim 1 states “at least one rearing module configured to handle a plurality of trays”, it appears that the rearing module requires only that it be “capable of” housing or handling a plurality of trays.  As such, the prior art meets the limitations of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

/AARON M RODZIWICZ/            Examiner, Art Unit 3642